Exhibit 99 CONTACT: Robert F. Mangano Joseph M. Reardon President & Chief Executive Officer Senior Vice President & Treasurer (609) 655-4500 (609) 655-4500 PRESS RELEASE – FOR IMMEDIATE RELEASE…… 1ST CONSTITUTION BANCORP REPORTS OPERATING RESULTS FOR THE FIRST QUARTER ENDED MARCH 31, 2009 CRANBURY NJ – MAY 1, 2009……1ST Constitution Bancorp (NASDAQ; FCCY), the parent company of 1ST Constitution Bank, reported net income of $476,690 for the quarter ended March 31, 2009, or $0.07 per diluted common share, compared to net income of $802,197 for the quarter ended March 31, 2008, or $0.19 per diluted common share.The Company’s tangible book value per common share was $10.45 at March 31, 2009, up from $9.77 at March 31, 2008. Earnings per common share for the first quarter of 2009 have been adjusted to reflect the full impact of accrued dividends and discount accretion on the preferred stock issued to the United States Treasury on December 23, 2008.The 2008 per common share amount has been restated to give effect to a 5 percent stock dividend paid on common shares on February 2, 2009. Robert F.
